Name: Regulation (EEC) No 1659/71 of the Commission of 28 July 1971 amending Regulation (EEC) No 1570/70 of the Commission of 3 August 1970 establishing a system of standard average values for citrus fruits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 626 Official Journal of the European Communities 31.7.71 Official Journal of the European Communities No L 172/13 REGULATION (EEC) No 1659/71 OF THE COMMISSION of 28 July'l971 amending Regulation (EEC) No 1570/70 of the Commission of 3 August 1970 establishing a system of standard average values for citrus fruits practical requirements found necessary and to enable standard average values to be fixed and applied which reflect more accurately the normal price as defined by Article 1 of Regulation (EEC) No 803/68 ; whereas it would seem appropriate to publish as an Annex to this Regulation the new classification of citrus fruits for the purpose of establishing the standard average values ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Customs Valuation Committee: HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 803/68 of 27 June 1968 on the valuation of goods for customs purposes1 and in particular Article 13 thereof; Whereas Commission Regulation (EEC) No 1570/70 of 3 August 1970,2 as amended by Regulation (EEC) No 2465/70 of 4 December 19703 established a system of standard average values for citrus fruits ; and whereas experience acquired over the year has shown the need for certain modifications thereto; Whereas the customs administrations of the Member States have had difficulty in specifying, as required by Article 4 ( 1 ) (b) of that Regulation, the quantities imported during the previous importing season that have to be notified to the Commission in accordance with Article 5 (3 ) of that Regulation; and whereas the compiling of figures for quantities - imported during a calendar year would not involve any such difficulty ; whereas the effects of a weighting based on quantities imported during a calendar year are not likely to differ much from those arising from a weighting based on amounts imported during an importing season ; whereas consequently the relevant provisions should be simplified ; Whereas it is possible to ascertain, before 1 September 1971 , what quantities were imported during the calendar year 1970; whereas these quantities should be used as the basis instead of applying the transitional provisions of Article 8 ; whereas Article 8 may therefore be deleted ; Whereas, finally, the classification of citrus fruits which is annexed to that Regulation should be modified in certain ways to take account of various Commission Regulation (EEC) No 1570/70 oft 3 August 1970 establishing a system of standard average values for citrus fruits shall be amended as follows : 1 . Article 4 ( 1 ) (b ) shall be worded as follows : '(b ) the quantities imported over the period of a calendar year' 2 . Article 5 (3 ) shall be worded as follows : ¢ '(3 ) the quantities imported during a calendar year shall be notified to the Commission before 1 March in the following year.' 3 . Article 8 shall be deleted. Article 2 The classification set out in the Annex to this Regulation shall be substituted for the classification of citrus fruits in the Annex to Regulation (EEC) No 1570/70 . Article 3 1 OJ No L 148, 28.6.1968, p . 6 . 2 OJ No L 171 , 4.8.1970, p . 10 . 3 OJ No L 264, 5.12.1970, p. 25 . This Regulation shall enter into force on 1 September 1971 . Official Journal of the European Communities 627 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1971 . For the Commission The President Franco M. MALFATTI ANNEX Classification of citrus fruits for the purpose of establishing standard average values Code Species Origin Varieties 1 . Lemons . 1.1 Spain 1.2 Tunisia, Morocco, Algeria 1.3 South Africa 1.4 Cyprus, Israel, Gaza, Egypt, Turkey and other countries in Africa and the Mediterranean basin 1.5 * USA &gt; 1.6 Other countries 2. Sweet oranges &lt; 2.1 Spain 2.1.1 * Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates 2.1.2 Sanguines and semi-sanguines, including Navel sanguines 2.1.3 Others 22 Tunisia 23 Algeria ,2.3.1 Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates 2.3.2 Sanguines and semi-sanguines, including Navel sanguines 2.3.3 Others 2.4 Morocco 2.4.1 Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates 2.4.2 Sanguines and semi-sanguines, including Navel sanguines 2.4.3 Others 628 Official Journal of the European Communities Code Species Origin B Varieties 2.5 South Africa 2.6 Cyprus, Israel, Gaza, Egypt, Turkey and other countries in Africa and the Mediterranean basin Shamoutis 2.6.1 Shamoutis, Ovals 2.6.2 Others 2.7 USA 2.8 Brazil 2.9 Other countries 3. Grapefruit and pomelos 3.1 Tunisia, Morocco, Algeria 3.2 Cyprus, Israel, Gaza, Egypt, Turkey 3.3 South Africa 3.4 USA 3J Other American countries 3.6 Other countries 4. Clementines r 4.1 Spain 4.2 Tunisia, Algeria Morocco 4.3 Other countries 5. Mandarines including Wilkings - . 5.1 Spain 5.2 Tunisia, Algeria Morocco 5.3 Other countries 6. * Monreales and Satsumas 0 6.1 Spain 6.2 Tunisia, Algeria Morocco 6.3 Other countries 7. Tangerines